Name: Council Regulation (EC) No 1661/95 of 29 June 1995 establishing certain concessions in the form of Community tariff quotas in 1995 for certain agricultural products including processed products, opened for Israel and Turkey
 Type: Regulation
 Subject Matter: trade policy;  agricultural activity;  Europe;  agri-foodstuffs;  tariff policy;  Asia and Oceania
 Date Published: nan

 8 . 7 . 95 EN Official Journal of the European Communities No L 158/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 1661/95 of 29 June 1995 establishing certain concessions in the form of Community tariff quotas in 1995 for certain agricultural products including processed products, opened for Israel and Turkey THE COUNCIL OF THE EUROPEAN UNION, whereas the new Member States must apply the import arrangements applicable in the Community with effect from 1 January 1995, HAS ADOPTED THIS REGULATION : Article 1 Without prejudice to the import arrangements in the Community applicable to certain agricultural products including processed products pursuant to agreements concluded between the Community and Israel and Turkey, existing Community tariff quotas shall be increased or, as necessary, new tariff quotas shall be opened autonomously in accordance with Annexes I and II to this Regulation . Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to the Act of Accession of Austria, Finland and Sweden, Having regard to the proposal from the Commission, Whereas, under the preferential agreements between the European Economic Community of the one part, and Israel and Turkey of the other part (hereinafter called 'third countries'), concession regarding certain agricultural products including processed products have been granted to those countries ; Whereas, as a result of the accession of Austria, Finland and Sweden, those concessions should be adjusted to take into account the arrangements for trade in agricultural products including processed products which existed between Austria, Finland and Sweden of the one part, and Israel and Turkey of the other part ; Whereas to that and exploratory talks are in progress with those third countries with a view to the conclusion of additional protocols to the abovementioned agreements ; Whereas, however, because of the excessively tight dead ­ line, the additional protocols could not enter into force on 1 January 1995 ; Whereas in these circumstances and pursuant to Articles 76, 102 and 128 of the 1994 Act of Accession the Community must adopt the measures required to remedy the situation ; whereas those measures must take the form of autonomous Community tariff quotas covering the conventional preferential tariff concessions applied by Austria, Finland and Sweden ; Article 2 Articles 4 to 8 of Regulation (EC) No 1981 /94 (  ) shall apply to the tariff concessions referred to in Annex I. Article 16 of Regulation (EC) No 3448/93 (2) shall apply to products referred to in Annex II. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1995 . (') OJ No L 199, 2. 8 . 1994, p. 1 . Regulation as amended by Re ­ gulation (EC) No 298/95 (OJ No L 35, 15. 2. 1995, p. 6). (2) OJ No L 318 , 20. 12. 1993, p. 18 . No L 158/2 EN Official Journal of the European Communities 8 . 7 . 95 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 29 June 1995. For the Council The President J. BARROT ANNEX I Preferential tariff quotas opened for 1995 ISRAEL Order Number CN code Description Conventional (')quotas (t) Autonomous quotas (t) Rate of duty applicable 09 1306 0603 10 Fresh cut flowers and flower buds of 19 040 130 Free a kind suitable for ornamental purposes 09 1311 ex 0704 90 90 Chinese cabbage, from 1 November 540 100 Free to 31 December 09 1303 0709 60 10 Sweet peppers 8 880 320 Free 09 1325 0805 20 Mandarines (including tangerines 15 904 2 130 Free (2) and satsumas), Clementines, wilkings and similar citrus hybrids , fresh 09 5623 2204 Wine 1 610 hi Free (') Existing quotas opened under Community preferential agreements. (2) The reduction only concerns the ad valorem component of the duty. TURKEY Order Number CN code Description Conventional (')quotas (t) Autonomous quotas (t) Rate of duty applicable 09 0201 0802 21 00 Hazelnuts , in shells or shelled 25 000 9 060 Free 0802 22 00 (') Existing quotas opened under Community preferential agreements. 8 . 7 . 95 HEN"! Official Journal of the European Communities No L 158/3 ANNEX II ISRAEL Order No CN code Quotas 1995(tonnes) Preference 09.5625 0710 40 00 420 0 + MOB (R) (') 2001 90 30 2005 80 00 (') Agricultural component applied to third countries reduced by 30 % . TURKEY Order No CN code Quotas 1995(tonnes) Preference 09.5631 2001 90 30 810 0 + MOB (R)(') 2008 99 85 (') Agricultural component applied to third countries reduced by 30 % .